DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II, species I, in the reply filed on 06/29/2022 is acknowledged.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claim 11 is objected to because of the following informalities:  the text “A method comprising:” in line 1 is suggested to be changed to “A method, comprising:” for clarity.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the text “The method of claim 11 further comprising:” in line 1 is suggested to be changed to “The method of claim 11, further comprising:” for clarity.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the text “The method of claim 13 further comprising:” in line 1 is suggested to be changed to “The method of claim 13, further comprising:” for clarity.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the text “A method comprising:” in line 1 is suggested to be changed to “A method, comprising:” for clarity.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the text “The method of claim 22 further comprising:” in line 1 is suggested to be changed to “The method of claim 22, further comprising:” for clarity.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  the text “A method comprising:” in line 1 is suggested to be changed to “A method, comprising:” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 26-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 2018/0308899).
Regarding claim 21, Chuang discloses, in FIG. 11A and in related text, a method comprising:
forming a first top electrode (133) and a second top electrode (133) on, respectively, a first magnetic tunnel junction stack (135) and a second magnetic tunnel junction stack (135) (see Chuang, FIG. 11A, [0032]);
depositing a first dielectric layer (180) on the first top electrode and the second top electrode (see Chuang, FIG. 15, [0036]); 
forming a shared electrode (123’) in the first dielectric layer, the shared electrode connected to the first top electrode and the second top electrode (see Chuang, FIG. 18, [0038]); 
depositing a second dielectric layer (125) on the shared electrode; and 
forming a bit line interconnect in the second dielectric layer (metal line (N+2)th  in (N+2)th metal line trench with damascene operation), the bit line interconnect connected to the shared electrode (see Chuang, FIG. 20, [0038]-[0039]).
Regarding claim 22, Chuang discloses wherein forming the shared electrode comprises:
patterning an electrode opening (123A) in the first dielectric layer (180), the electrode opening exposing the first top electrode (133) and the second top electrode (133) (see Chuang, FIG. 17, [0037]); 
forming a conductive material (123’) in the electrode opening (see Chuang, FIG. 18, [0038]); and 
removing an excess portion of the conductive material outside of the electrode opening, the shared electrode comprising a remaining portion of the conductive material in the electrode opening (see Chuang, FIG. 19, [0038]).
Regarding claim 26, Chuang discloses wherein the electrode opening (123A) fully exposes the first top electrode (133) and fully exposes the second top electrode (133) (see Chuang, FIG. 17).
Regarding claim 27, Chuang discloses wherein forming the bit line interconnect comprises:
patterning an interconnect opening in the second dielectric layer (125), the interconnect opening exposing the shared electrode (123’); 
forming a conductive material in the interconnect opening; and 
removing an excess portion of the conductive material outside of the interconnect opening, the bit line interconnect comprising a remaining portion of the conductive material in the interconnect opening (see Chuang, FIG. 20, [0038]-[0039]: metal line is formed with damascene process).
Regarding claim 28, Chuang discloses wherein the conductive material is copper (see Chuang, [0039]).
Regarding claim 30, Chuang discloses wherein the bit line interconnect comprises a different conductive material (copper) than each of the first top electrode (TiN), the second top electrode (TiN), and the shared electrode (tungsten) (see Chuang, [0023], [0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Beck (US 2006/0194430).
Regarding claim 24, Chuang discloses the method of claim 22.
Chuang discloses the conductive material is formed with damascene process (see Chuang, [0038]).
Chuang does not explicitly disclose wherein the conductive material is titanium nitride.
Beck teaches titanium nitride liner for the conductive material used in damascene process (see Beck, [0043]). Thus Beck teaches wherein the conductive material is titanium nitride.
Chuang and Beck are analogous art because they both are directed to semiconductor manufacturing processes and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chuang with the features of Beck because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chuang to include wherein the conductive material is titanium nitride, as taught by Beck, in order to prevent metal migration (see Beck, [0043]).
Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2018/0308899) in view of Lin (US 2019/0096753).
Regarding claim 11, Chuang discloses, in FIG. 10A and in related text, a method comprising:
forming a first inter-metal dielectric (IMD) layer (142) over a substrate; 
forming a bottom electrode layer (131B) over the first IMD layer; 
forming a magnetic tunnel junction (MTJ) film stack (135) over the bottom electrode layer; 
forming a top electrode layer (133) over the MTJ film stack (see Chuang, FIG. 10A, [0018], [0030], [0032]); 
patterning the top electrode layer, the MTJ film stack, and the bottom electrode layer to form a first magnetoresistive random access memory (MRAM) cell and a second MRAM cell (see Chuang, FIG. 11A, [0034]); 
forming a spacer (127) around sidewalls of the first MRAM cell and the second MRAM cell (see Chuang, FIG. 12, [0035]);
depositing a second IMD layer (180) (see Chuang, FIG. 15, [0036]);
exposing portions of the first MRAM cell and the second MRAM cell (see Chuang, FIG. 17, [0037]); and 
forming a shared electrode (123’) on the exposed portions of the first MRAM cell and the second MRAM cell (see Chuang, FIG. 18, [0038]).
Chuang does not explicitly disclose 
depositing an etch stop layer over the spacer and exposed portions of the first IMD layer; depositing a second IMD layer over the etch stop layer.
Lin teaches depositing an etch stop layer (212) over the spacer (208) and exposed portions of the first IMD layer (108); depositing a second IMD layer (210) over the etch stop layer (see Lin, FIG. 2, [0024]-[0025]).
Chuang and Lin are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chuang with the features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chuang to include depositing an etch stop layer over the spacer and exposed portions of the first IMD layer; depositing a second IMD layer over the etch stop layer, as taught by Lin, in order to provide an etch stop for subsequent processing (see Lin, [0025]).
Regarding claim 12, Chuang in view of Lin teaches the method of claim 11.
Chuang discloses herein exposing the portions of the first MRAM cell and the second MRAM cell comprises etching an opening (123A) in the second IMD layer (see Chuang, FIG. 17, [0037]), and 
wherein forming the shared electrode (123’) comprises: depositing a conductive material in the opening; and planarizing the conductive material to remove portions of the conductive material outside of the opening, the shared electrode comprising remaining portions of the conductive material after the planarizing (see Chuang, FIGS. 18-19, [0038]).
Regarding claim 16, Chuang in view of Lin teaches the method of claim 11.
Chuang discloses wherein exposing the portions of the first MRAM cell and the second MRAM cell comprises etching an opening (123A) in the second IMD layer (180), the opening fully exposing a first top surface (top surface of top electrode 133) of the first MRAM cell and a second top surface of the second MRAM cell (see Chuang, FIG. 17, [0037]).
Lin teaches an opening (1202) in the etch stop layer (212) (see Lin, FIG. 12, [0045]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 11.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections set forth in this Office Action and in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections set forth in this Office Action and in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-34 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, Chuang, discloses depositing a third IMD layer over the shared electrode and the second IMD layer; forming conductive features in the third IMD layer. The prior art of records, individually or in combination, do not disclose nor teach “planarizing the third IMD layer such that surfaces of the third IMD layer, the second IMD layer, and the shared electrode are planar” in combination with other limitations as recited in claim 13
The prior art of records, individually or in combination, do not disclose nor teach “wherein exposing the portions of the first MRAM cell and the second MRAM cell comprises etching an opening in the second IMD layer and the etch stop layer, the opening fully exposing a first top surface of the first MRAM cell and partially exposing a second top surface of the second MRAM cell” in combination with other limitations as recited in claim 15.
The prior art of records, individually or in combination, do not disclose nor teach “forming a spacer on sidewalls of the first magnetic tunnel junction stack and the second magnetic tunnel junction stack, the electrode opening having a first depth above the first top electrode and the second top electrode, the electrode opening having a second depth above the spacer, the second depth greater than the first depth” in combination with other limitations as recited in claim 23.
The prior art of records, individually or in combination, do not disclose nor teach “wherein the electrode opening fully exposes the first top electrode and partially exposes the second top electrode” in combination with other limitations as recited in claim 25.
The prior art of records, individually or in combination, do not disclose nor teach “wherein the shared electrode contacts sidewalls of the first top electrode and the second top electrode” in combination with other limitations as recited in claim 29.
The prior art of record, Chuang, discloses and teaches a method comprising: depositing a first dielectric layer on top electrodes of magnetoresistive random access memory cells; forming a first shared electrode and a second shared electrode in the first dielectric layer, the first shared electrode connected to a first subset of the top electrodes, the second shared electrode connected to a second subset of the top electrodes; depositing a second dielectric layer on the first shared electrode and the second shared electrode; and forming a bit line interconnect in the second dielectric layer. The prior art of records, individually or in combination, do not disclose nor teach “the first subset of the top electrodes and the second subset of the top electrodes arranged along the same column of the magnetoresistive random access memory cells; the bit line interconnect connected to the first shared electrode and the second shared electrode” in combination with other limitations as recited in claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811